 HIGHLAND DRILLING CO.203Highland Drilling CompanyandLocal 826, Interna-tional Union of Operating Engineers,AFL-CIO.Case 16-CA-3220June 24, 1968DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND BROWNOn May 6, 1968, Trial Examiner A. NormanSomers issued his Decision inthe above-entitledproceeding,finding thatthe Respondent had en-gaged in and was engaging in certainunfair laborpracticesand recommendingthat it cease and de-sist therefromand takecertainaffirmativeaction,as set forth in the attachedTrial Examiner'sDeci-sion.Thereafter,the Respondentfiled exceptions tothe Trial Examiner'sDecisionwitha memorandumin supportthereof.Pursuantto the provisions of Section 3(b) of theNational LaborRelationsAct, asamended, the Na-tionalLaborRelations Board has delegated itspowersin connection with this caseto a three-member panel.The Board has reviewedthe rulingsmade by theTrial Examiner and finds that noprejudicial errorwas committed.The ruling are hereby affirmed.The Board has consideredthe Trial Examiner'sDecision,'the exceptions and memorandum in sup-port thereof,and the entirerecord inthis case, andhereby adoptsthe findings,conclusions, and recom-mendationsof the TrialExaminer.2Pursuant to Section10(c) of the National LaborRelationsAct, asamended,theNational LaborRelations Board adopts as its Order the Recom-mended Orderof the TrialExaminerand herebyorders that the Respondent,HighlandDrillingCompany,Odessa,Texas,itsofficers,agents, suc-cessors,and assigns,shall take the actionset forthin the TrialExaminer's Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASETHE REPRESENTATION PROCEEDING'a.The representation petitionUpon petition filed by Local 826, InternationalUnion of Operating Engineers,AFL-CIO,hereincalled the Union, seeking to represent employees ofHighland DrillingCompany, Odessa, Texas, theRespondent herein,the Regional Director for Re-gion 16 of the Board, on or about June 14, 1967, is-sued a Decision and Direction of Election amongemployees of the Respondent in an appropriate unitdescribed in the Decision and Directionof Elec-tion.On or about June 24, 1967, Respondent filedwith the Board a Request for Review of the saidDecision and Direction of Election,which requestwas denied by the Board on June 30, 1967.b.The election and thecertification ofrepresentativePursuant to the Decision and Direction of Elec-tion, an election was conducted on July 14, 1967,under the supervision and direction of the RegionalDirector, in which election the Union received amajority of the valid votes cast. On July 16, 1967,the Respondent filed timely objections to the con-duct of the election and the conduct affecting theresults of the election. On or about October 19,1967, theRegional Director issued a SupplementalDecision and Certification, in which he overruledall of Respondent's objections to the conduct of theelection and the conduct affecting the results of theelection and certified the Union as the exclusivebargaining representative of the said employees.On or about October 10, 1967, the Respondentfiledwith the Board in Washington, D.C., timelyexceptions to the Regional Director's SupplementalDecision and Certification of Representative. On orabout December 13, 1967, the Board overruled thesaid exceptions.' In taking official notice of the record in the prior representationproceeding involving these parties,the Trial Examiner,at fn I of his Deci-sion, inadvertently miscited that proceeding as Case I6-RC-4415, ratherthan 16-RC-4387=The Respondent,by its exceptions,contends that the Board's certifica-tion was improper and that,therefore, its refusal to bargain with the Unionis not violative of Section 8(a)(5) of the ActWe find nomerit in this con-tentionAll of the issues raised by the Respondent in this proceeding havebeen previously considered by the Board in Case16-RC-4387,and it isclear that the Respondent is seeking to relitigate matters which have beenresolved by the Acting Regional Director's Supplemental Decision andCertification of Representative and were considered by the Board when itdenied the Respondent's request to review these findings.The Respondentdoes not allege that it has newly discovered evidence,or that it wasprohibited from submitting to the Acting Regional Director and the Boardall relevant evidence bearing on the issues at the time of the representationproceeding.In these circumstances,the Board will not reconsider in aSection 8(a)(5) unfair labor practice proceeding matterswhich have beendisposed of in a prior related representation proceedingMountain StatesTelephone and Telegraphcompany,136 NLRB1612,Hondo Drilling Com-pany,171 NLRB 1399.THE UNFAIR LABOR PRACTICE PROCEEDINGa.The Union's charge, the General Counsel'scomplaint and the Respondent's answerOn March 8, 1968, the Union filedan unfairlabor practice charge alleging that the Respondent,in violation of Section 8(a)(1) and (5) of the Act,had refused to bargain with the Union since on orabout February 15, 1968.IOfficial notice is taken of the record in the representation proceeding,Case I6-RC-4415 as the term"record" is defined in Section 102 68 and102 69(f) of the Board Rules(Rules and Regulations and Statements ofProcedure,National Labor Relations Board,Series 8, as revised January I,1965)172 NLRB No. 36 204DECISIONSOF NATIONALLABOR RELATIONS BOARDOn March 12, 1968, the Regional Director issueda Complaint and Notice of Hearing. The complaintalleged that on or about January 17, 1968, and atalltimes thereafter, theUnion requested theRespondent to meet and bargain, but that on orabout February 15, 1968, and at all times thereafterRespondent refused to recognize and/or bargainwith the Union. The complaint further alleged thaton or about February 15, 1968, Respondent byletter refused and continues to refuse to bargaincollectively with the Union as the exclusive collec-tive-bargaining representative of all the employeesin the unit described in the Direction of Electionand in the Certification of Representatives.Thereafter, the Respondent filed its answer datedMarch 22, 1968. In the answer, Respondent ad-mitted the jurisdictional allegations, Respondent'sfiling of objections to the conduct of the election,the Regional Director's Supplemental Decision andCertificationoverrulingRespondent's objectionsand the certification of the Union as exclusive bar-gaining representative of the employees in the saidbargaining unit, and the Board's order overrulingRespondent's exceptions to the Regional Director'sSupplementalDecisionandCertificationofRepresentatives.Respondent's answer denied thefollowing allegations of the complaint: paragraph 8,to the effect that at the election held on July 14,1967, a majority of the employees in the unit by asecret ballot designated the Union as their collec-tive-bargaining representative by a vote of 14 to 0in favor of the Union (with 6 challenged ballots,which were not determinative in view of the 14 to 0vote of the unchallenged ballots in favor of theUnion); paragraph 12, to the effect that the Unionsince October 10, 1967, the date of the certifica-tion, by virtue of Section 9(a), of the Union, hasbeen and is the exclusive collective-bargainingrepresentative of the employees in said bargainingunit; and paragraphs 15, 16, and 17, to the effectthat by its admitted refusal to bargain collectivelywith the Union on request, Respondent engagedand isengagingin unfair labor practices within themeaningof Section 8(a)(5) and (1) of the Act, af-fecting commerce within the meaning of Section2(6) an(7) of the Act.b. The General Counsel's motions to strike portionsof Respondent's answer and motion for judgment onthe pleadingsOn April 3, 1967, counsel for the General Coun-sel filed a motion to strike portions of Respondent'sanswer to complaint and motion for summaryjudgment on the pleadings. The portions of theanswer that the General Counsel moved to strikeare: paragraph 8, which described the election anditsresults;paragraph 12, to the effect that theUnion, by virtue of the election and the certifica-tion, has been the exclusive collective-bargainingrepresentative of the employees in the unit; andparagraphs 15, 16, and 17, alleging the invalidityunder the Act of the Respondent's admitted refusalto bargain with the Union on request.The motionstated that Respondent'sdenials of paragraphs 8and 12 of the complaint are an attempt to relitigateissues raised and decided in the representation caseand should be stricken as sham and frivolous anddeemed admitted.The motion further stated thatthe denials of paragraphs 15, 16, and 17 concerningthe invalidity of Respondent's admitted refusal tobargain raise no issue calling for a hearing, andshould be stricken and deemed admitted in view ofthe allegations in the complaint that are admittedby Respondent.Counsel for the General Counselfurther moved that in the light of the portions ofthe answer that should be striken as raising nogenuine issue,judgment should be entered on thepleadings and a decision rendered finding all viola-tions of theAct as alleged.Counsel for the General Counsel included in itsmotions an argument in support of counsel for theGeneralCounsel'smotion to strike and forjudgment on the pleadings.The brief of the GeneralCounsel quotes the portions of the Board'sRulesand Regulations(supra,fn. I) and cites Board andcourt authority to the effect that questions whichhave been litigated and disposed of in a priorrepresentation proceeding are not relitigable in anunfair labor practice case.c.The order to show cause and Respondent'sfailure to respond thereto though the timeprescribedthereforhas expiredOn April 15, 1968, the Trial Examiner issued anorder to show cause to the General Counsel's mo-tions returnable April 29, 1968. It directed thatRespondent show cause whether or not the GeneralCounsel'smotions should be granted,and furtherrecited that"if no response disclosing material un-resolved issues litigable before and requiring hear-ing by a Trial Examiner is filed by April 29, 1968,themotions to strike and for judgment on thepleadings be granted forthwith."The time prescribed for filing a return orresponse to the order to show cause has expired,and Respondent has not filed a return or responsethereto or filed any application or request for ex-tension of time.Accordingly, the General Counsel'smotion to strike portions of Respondent's answer tocomplaint andmotion for judgment on thepleadings is hereby granted,and the Trial Examinerhereby makes the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTRespondent is, and has been at all times materialherein,a corporation duly organized under and ex-isting by virtue of the laws of the State of Texas,having an office and place of business in the city ofOdessa, Texas, where it is, and has been at all times HIGHLANDmaterial herein,engaged in the business of drillingoil wells.During the past year,Respondent, in the courseand conduct of itsbusinessoperations, purchased,transferred, and delivered to its Odessa, Texas,place of business goods and materials valued in ex-cess of$50,000, which goods and materials weretransported to said place of business directly fromthe States of the United States other than the Stateof Texas and sold and shipped finished products,valued in excessof $50,000, to points outside of theState of Texas.Respondent is now,and has been at all timesmaterial herein,an employer engaged in commercewithin themeaningof Section 2(6) and 2(7) of theAct.H.THE LABORORGANIZATION INVOLVEDThe Unionis,and has been at all times materialherein,a labor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESAll employees of the Respondent engaged in oilwell drilling at its Odessa, Texas, operation, exclud-ingofficeclericalemployees, professional em-ployees, watchmen, drillers, tool pushers, and su-pervisors as defined in the Act, constitute a unit ap-propriate for the purposes of collective bargainingwithin themeaningof Section 9(b) of the Act.As detailed heretofore, the Union was certifiedon October 10,1967, as the exclusive collective-bargaining representative in the appropriate unit,and is now by virtue of Section 9(a) of the Act theexclusive representative of all employees in saidunit for the purposes of collective bargaining withrespect to rates of pay, wages, hours of employ-ment, and other terms and conditions of employ-ment.Commencing on or about January 17, 1968, andat all times thereafter,the Union requested andcontinues to request Respondent to meet and bar-gaincollectively with it as the representative of theemployees in the appropriate unit.Commencing on or about February 15, 1968,and at all times thereafter to date,Respondent hasrefused to meet with the Union and to bargain withitas the collective-bargaining representative of theappropriate unit.By such action the Respondenthas refused to bargain collectively in violation ofSection 8(a)(5) of the Act,thereby interferingwith, restraining,and coercing employees in viola-tion of Section 8(a)(1) of the Act.DRILLING CO.205The aforesaid unfair labor practices affect com-merce within the meaning of Section2(6) and (7)of the Act.Upon the foregoing findings and conclusions andthe entire record in the case, the Trial Examinerhereby recommends that the Board issue the fol-lowing:ORDERA. For thepurpose of determining the effectiveperiod of the certification,the initial year of certifi-cation shall be deemed to begin on the date theRespondent commences to bargain in good faithwith the Union as the recognized bargainingrepresentative in the appropriate unit.2B.Highland Drilling Company,Odessa, Texas,its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a) Refusing to bargaincollectivelywith Local826, InternationalUnion ofOperating Engineers,AFL-CIO,as the exclusive collective-bargainingrepresentative of the employees in the following ap-propriate unit:All employeesof theRespondent engaged inoil well drilling at its Odessa,Texas,operation,excluding office clerical employees,profes-sionalemployees,watchmen, drillers, toolpushers,and supervisors as definedin the Act.(b) Interfering with the efforts of said Union tonegotiate for or represent the employees in said ap-propriate unit as the exclusive collective-bargainingrepresentative.2.Take thefollowing affirmative action which isnecessary to effectuate the policiesof the Act:(a) Uponrequest, bargaincollectively with Local826, InternationalUnion ofOperating Engineers,AFL-CIO,as the exclusive representative of theemployees in the appropriate unit with respect torates of pay, wages,hours of work,and other termsand conditions of employment,and embody in asigned agreement any understanding reached.(b) Post at its Odessa,Texas,plant copies of theattached notice marked"Appendix."3 Copies ofsaid notice,on forms providedby theRegionalDirector for Region 16, after being duly signed byRespondent'sauthorized representative,shallbepostedby theRespondent immediately uponreceipt thereof,and be maintainedby it for 60 con-secutive days thereafter, in conspicuous places, in-cluding all places where notices to employees arecustomarily posted.Reasonable steps shall be takenby theRespondent to insure that said notices arenot altered,defaced,or covered by any othermaterial.'The purpose of this provision is to ensure that the employees in the ap-propriate unit will be accorded the services of their selected bargainingagent for the period provided by law See Mar-JacPoultryCo , Inc ,136NLRB 785,Commerce Co dlbla Lamar Hotel,140 NLRB226, 229,enfd.328 F.2d 600(C.A. 5, 1964);Burnett Construction Co,149NLRB 1419,1421, enfd.350 F.2d 57 (C.A. 10, 1965).3 In the event that this Recommended Order is adopted by the Board, thewords "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order"shall be substituted for the words"a Decisionand Order" DECISIONS OF NATIONAL LABOR RELATIONS BOARD206(c) Notify the Regional Director for Region 16,inwriting, within 20 days from the receipt of thisDecision, what steps have been taken to complyherewith.44In the event that this RecommendedOrder is adopted by the Board,this provision shall be modified to read"Notifysaid Regional Director, inwriting,within 10daysfrom the date of thisOrder,what steps Respondenthas takento complyherewith "APPENDIXWE WILL NOT interfere with the efforts ofsaidUnion to negotiate for or represent theemployees in the appropriatebargaining unitas exclusive collective-bargainingrepresenta-tive.WE WILL bargain collectively with the Unionas exclusive bargainingrepresentative of theemployees in the appropriate unit and if an un-derstanding is reached we willsigna contractwith the Union.NOTICE TOALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Boardand in order to effectuate the policies of the Na-tional Labor Relations Act, as amended,we herebynotify our employees that:WE WILL NOT refuse to bargain collectivelywith Local 826, International Union of Operat-ing Engineers,AFL-CIO,as the exclusive col-lective-bargaining representative of all the fol-lowing employees:All employees of the Respondent en-gaged in oil well drilling at its Odessa,Texas, operation,excluding office clericalemployees,professionalemployees,watchmen,drillers, tool pushers,and su-pervisors as defined in the Act.HIGHLANDDRILLINGCOMPANY(Employer)DatedBy(Representative) (Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, 8A24 Federal Office Building, 819 TaylorStreet,FortWorth,Texas 76102, Telephone334-2934.